By permission, defendants Rao move to dismiss the indictments against them and defendant Nigrone seeks a judgment in the nature of prohibition. The court desires to hear oral argument on said applications. Accordingly, the appliaetions ,are set down for argument before this court on October 23, 1974 at 10:00 a.m. Aside from the other contentions raised by the moving papers, the court desires the parties to be prepared to argue (1) the propriety of the means used by the special prosecutor in initiating the procedures involved in and leading to the indictments and (2) whether a perjury indictment can be sustained when the testimony was given in connection with a crime known by the prosecutor not to have been committed. Any of the parties desiring to do so may submit memoranda in addition to those already served, provided the same be served and filed by October 11, 1974. Shapiro, Acting P. J., Cohalan, Christ, Benjamin and Munder, JJ., concur.